Hofstadter, J.
Motion for payment of award to the Bowery Savings Bank is denied. An award in condemnation proceedings is properly payable to the first mortgagee, after a foreclosure, only to the extent that it is necessary to satisfy a deficiency resulting from the' sale. (Utter v. Richmond, 112 N. Y. 610.) In this case while the sale resulted in a deficiency, no proceeding was brought for the entry of a deficiency judgment within the period of time prescribed by section 1083-a of the Civil Practice Act. Accordingly, the proceeds of the sale must be deemed to be in complete satisfaction of the entire mortgage debt (Frenger v. Katz, 241 App. Div. 766); and as a matter of law there is no enforceable claim of the first mortgagee to which to apply the award. Under these circumstances the award is to be applied to the outstanding obligation of the owner to the subsequent mortgagee. Settle order.